 4:17-cr-03096-RGK-CRZ Doc # 127 Filed: 09/03/20 Page 1 of 1 - Page ID # 398




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:17CR3096

      vs.
                                                         ORDER
RICHARD L. GATHERCOLE,

                  Defendant.


       IT IS ORDERED that Defendant’s Motion to Appoint Counsel (Filing 122)
is denied without prejudice.

     Dated this 3rd day of September, 2020.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge
